Exhibit 10.2

FORM OF
GLOBALSTAR, INC.

RESTRICTED STOCK UNITS AGREEMENT

NON-U.S. DESIGNATED EXECUTIVE

Globalstar, Inc. (“Globalstar”) has granted and has promised to grant to the
Participant named in the Notice of Grant of Restricted Stock Units (the ”Grant
Notice”) to which this Restricted Stock Units Agreement (the “Agreement”) is
attached an Award and future Awards consisting of Restricted Stock Units subject
to the terms and conditions set forth in the Grant Notice and this Agreement. 
The Award has been granted, and any future Award provided in the Grant Notice
will be granted, pursuant to the Globalstar, Inc. 2006 Equity Incentive Plan
(the ”Plan”), as amended to the applicable Date of Grant, the provisions of
which are incorporated herein by reference.  By signing the Grant Notice, the
Participant:  (a) acknowledges receipt of and represents that the Participant
has read and is familiar with the Grant Notice, this Agreement, the Plan, a
prospectus for the Plan in the form most recently registered with the
U.S. Securities and Exchange Commission (the “Plan Prospectus”), and the
supplement to the Plan Prospectus for the Participant’s country of residence
(the “Information Statement”), (b) accepts the Award and each future Award
specified in the Grant Notice subject to all of the terms and conditions of the
Grant Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.  The
Awards provided in the Grant Notice completely supersede and replace a
supplemental executive incentive compensation program that Globalstar previously
provided to the Participant under a “Designated Executive Incentive Compensation
Memorandum” effective as of November 1, 2004.  This Agreement does not modify or
otherwise affect Participant’s terms and conditions of employment.  It does not,
expressly or by implication, create a contract for, or any assurance of, a fixed
or minimum duration of employment by Participant.  Participant acknowledges and
agrees that all agreements and understandings in this Agreement are expressly
made subject to all applicable terms and conditions of the Globalstar Personnel
Policies and Procedures Manual, and the Plan.


1.                                       DEFINITIONS AND CONSTRUCTION.


1.1                          DEFINITIONS. CAPITALIZED TERMS USED IN THIS
AGREEMENT BUT NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS GIVEN TO THEM IN
THE PLAN.  IN THE EVENT OF CONFLICT IN THE DEFINITION OF A CAPITALIZED TERM
BETWEEN THIS AGREEMENT AND THE PLAN, THE DEFINITION IN THIS AGREEMENT SHALL
PREVAIL, SUBJECT, HOWEVER, TO SECTION 1.2.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THESE MEANINGS:


(A)                                  “AFFILIATE(S) (OF THERMO)” MEANS PERSONS,
NATURAL OR OTHERWISE, WHO, DIRECTLY OR INDIRECTLY, CONTROL, ARE CONTROLLED BY,
OR ARE UNDER COMMON CONTROL WITH THERMO.


(B)                                 “ANNUAL VESTING DATES” MEANS, SUBJECT TO
FULFILLMENT OF APPLICABLE VESTING CONDITIONS SET OUT IN SECTION 4 OF THIS
AGREEMENT, THE FIRST TRADING DAY OF 2008, 2009, 2010, AND 2011 THAT IS THREE
BUSINESS DAYS AFTER GLOBALSTAR SHALL HAVE ANNOUNCED ITS


--------------------------------------------------------------------------------



EARNINGS FOR THE YEARS ENDED, RESPECTIVELY, ON DECEMBER 31, 2007, 2008, 2009,
AND 2010.


(C)                                  “CHANGE OF CONTROL” MEANS AN EVENT, OR
SERIES OF EVENTS, AS A RESULT OF WHICH ANY PARTY OTHER THAN THERMO BECOMES THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF GLOBALSTAR
REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF
GLOBALSTAR’S THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS; PROVIDED, HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL
NOT CONSTITUTE A CHANGE OF CONTROL:  (1) AN ACQUISITION BY ANY SUCH PERSON WHO
ON THE EFFECTIVE DATE IS THE BENEFICIAL OWNER OF MORE THAN FIFTY PERCENT (50%)
OF SUCH VOTING POWER, (2) ANY ACQUISITION DIRECTLY FROM GLOBALSTAR, INCLUDING
WITHOUT LIMITATION A PUBLIC OFFERING OF SECURITIES, (3) ANY ACQUISITION BY
GLOBALSTAR, (4) ANY ACQUISITION BY A TRUSTEE OR OTHER FIDUCIARY UNDER AN
EMPLOYEE BENEFIT PLAN OF GLOBALSTAR, OR (5) ANY ACQUISITION BY AN ENTITY OWNED
DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF GLOBALSTAR IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF THE VOTING SECURITIES OF GLOBALSTAR.  THE
EFFECTIVE DATE OF A CHANGE OF CONTROL WILL BE DETERMINED FROM THE DOCUMENTS
UNDER WHICH THE CHANGE OF CONTROL OCCURS.


(D)                                 “DIVIDEND EQUIVALENT UNITS” MEANS ADDITIONAL
RESTRICTED STOCK UNITS CREDITED PURSUANT TO SECTION 3.3.


(E)                                  “EFFECTIVE DATE” MEANS THE DATE OF THIS
AGREEMENT.


(F)                                    “FAIR VALUE OF SERVICES” TOTAL
COMPENSATION (EXCLUSIVE OF COMPENSATION UNDER THIS AGREEMENT) THAT IS AT LEAST
EQUAL TO THE COMPENSATION THAT PARTICIPANT WOULD BE ENTITLED TO RECEIVE IF
EMPLOYED ON AN ARM’S LENGTH BASIS TO PERFORM THE SERVICES FOR WHICH PARTICIPANT
ACCEPTS ONGOING EMPLOYMENT BY THE COMPANY AFTER A CHANGE OF CONTROL, BUT UNDER
NO CIRCUMSTANCES LESS THAN THE SALARY, PLUS ALL BENEFITS (EXCLUSIVE OF
COMPENSATION UNDER THIS AGREEMENT) THAT PARTICIPANT WAS RECEIVING FROM THE
COMPANY BEFORE THE EFFECTIVE DATE OF THE CHANGE OF CONTROL.


(G)                                 “COMPANY” MEANS ANY APPLICABLE MEMBER OF THE
GLOBALSTAR GROUP, AS THE CONTEXT MAY REQUIRE.


(H)                                 “GLOBALSTAR GROUP” MEANS GLOBALSTAR AND, AT
ANY TIME, ALL ENTITIES THAT ARE DIRECTLY OR INDIRECTLY OWNED OR CONTROLLED BY
GLOBALSTAR.


(I)                                     “INSIDER TRADING POLICY” HAS THE MEANING
PROVIDED IN SECTION 5.1 OF THIS AGREEMENT.

2


--------------------------------------------------------------------------------



(J)                                     “PLAN” MEANS THE GLOBALSTAR, INC. 2006
EQUITY INCENTIVE PLAN, APPROVED BY THE BOARD AND BY THE STOCKHOLDERS OF THE
COMPANY ON JULY 12, 2006, AS AMENDED FROM TIME TO TIME.


(K)                                  “SETTLEMENT DATE” MEANS THE DATE ON WHICH A
UNIT BECOMES A VESTED UNIT.


(L)                                     “STOCK” MEANS COMMON STOCK OF
GLOBALSTAR, $0.001 (US) PAR VALUE PER SHARE, AS ADJUSTED FROM TIME TO TIME IN
ACCORDANCE WITH SECTION 8.


(M)                               “STOCK EXCHANGE” MEANS ANY STOCK EXCHANGE
REGISTERED UNDER THE SECURITIES EXCHANGE ACT OF 1934, INCLUDING NASDAQ, ON WHICH
STOCK SHALL BEEN REGISTERED AS OF AN APPLICABLE SETTLEMENT DATE.


(N)                                 “SUCCESSOR” MEANS A SUCCESSOR TO GLOBALSTAR
AS A RESULT OF ANY CHANGE OF CONTROL TRANSACTION OR SERIES OF TRANSACTIONS.


(O)                                 “THERMO” MEANS COLLECTIVELY, GLOBALSTAR
HOLDINGS LLC, A DELAWARE LIMITED LIABILITY COMPANY, GLOBALSTAR SATELLITE, LP,
AND THERMO FUNDING COMPANY, LLC, BOTH ORGANIZED UNDER THE LAWS OF COLORADO, AND
THEIR RESPECTIVE AFFILIATES.


(P)                                 “TRADING DAY” MEANS ANY DAY ON WHICH STOCK
SHALL BE TRADED ON A STOCK EXCHANGE.


(Q)                                 “VESTED UNITS” MEANS UNITS THAT WERE ISSUED
UNDER THIS AGREEMENT THAT HAVE VESTED UNDER SECTION 4.


(R)                                    “VESTING DATE” MEANS ANY DATE, INCLUDING
AN ANNUAL VESTING DATE, ON WHICH AWARDS, OR ANY PORTION THEREOF, GRANTED UNDER
THIS AWARD AGREEMENT SHALL HAVE BECOME VESTED UNITS.


(S)                                  “UNITS” MEANS THE RESTRICTED STOCK UNITS
ORIGINALLY GRANTED PURSUANT TO THE AWARD AND THE DIVIDEND EQUIVALENT UNITS
CREDITED PURSUANT TO THE AWARD, AS BOTH SHALL BE ADJUSTED FROM TIME TO TIME
PURSUANT TO SECTION 7.


1.2                          CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN
ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF
ANY PROVISION OF THIS AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE
CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.  THIS AGREEMENT IS INTENDED TO BE CONSISTENT
WITH THE PLAN.  IN THE EVENT OF AN IRRECONCILABLE CONFLICT OF SUBSTANCE, THIS
AGREEMENT SHALL BE INTERPRETED TO RECONCILE IT WITH THE APPLICABLE PROVISIONS OF
THE PLAN.

3


--------------------------------------------------------------------------------



2.                                       ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee.  All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award.  Any
Officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.


3.                                       THE AWARDS.


3.1                          GRANT OF RESTRICTED STOCK UNITS.  ON THE APPLICABLE
DATE OF GRANT, THE PARTICIPANT SHALL ACQUIRE, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, THE NUMBER OF RESTRICTED STOCK UNITS SET FORTH IN THE GRANT NOTICE,
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 7.  EACH UNIT REPRESENTS A RIGHT TO
RECEIVE ON A DATE DETERMINED IN ACCORDANCE WITH THE GRANT NOTICE AND THIS
AGREEMENT ONE (1) SHARE OF STOCK.


3.2                             NO MONETARY PAYMENT REQUIRED.  THE PARTICIPANT
IS NOT REQUIRED TO MAKE ANY MONETARY PAYMENT (OTHER THAN APPLICABLE TAX AND
SOCIAL INSURANCE CONTRIBUTIONS WITHHOLDING, IF ANY) AS A CONDITION TO RECEIVING
THE UNITS OR SHARES OF STOCK ISSUED IN SETTLEMENT OF THE UNITS.  NOTWITHSTANDING
THE FOREGOING, IF REQUIRED BY APPLICABLE LAW, THE PARTICIPANT SHALL FURNISH
CONSIDERATION IN THE FORM OF CASH HAVING A VALUE NOT LESS THAN THE PAR VALUE OF
THE SHARES OF STOCK ISSUED UPON SETTLEMENT OF THE UNITS.


3.3                             DIVIDEND EQUIVALENT UNITS.  ON THE DATE THAT THE
COMPANY PAYS A CASH DIVIDEND TO HOLDERS OF STOCK GENERALLY, THE PARTICIPANT
SHALL BE CREDITED WITH A NUMBER OF ADDITIONAL WHOLE DIVIDEND EQUIVALENT UNITS
DETERMINED BY DIVIDING (A) THE PRODUCT OF (I) THE DOLLAR AMOUNT OF THE CASH
DIVIDEND PAID PER SHARE OF STOCK ON SUCH DATE AND (II) THE TOTAL NUMBER OF
RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENT UNITS PREVIOUSLY CREDITED TO THE
PARTICIPANT PURSUANT TO THE AWARD AND WHICH HAVE NOT BEEN SETTLED OR FORFEITED
AS OF SUCH DATE, BY (B) THE FAIR MARKET VALUE PER SHARE OF STOCK ON SUCH DATE. 
ANY RESULTING FRACTIONAL DIVIDEND EQUIVALENT UNIT SHALL BE ROUNDED TO THE
NEAREST WHOLE NUMBER.  SUCH ADDITIONAL DIVIDEND EQUIVALENT UNITS SHALL BE
SUBJECT TO THE SAME TERMS AND CONDITIONS AND SHALL BE SETTLED OR FORFEITED IN
THE SAME MANNER AND AT THE SAME TIME AS THE RESTRICTED STOCK UNITS ORIGINALLY
SUBJECT TO THE AWARD WITH RESPECT TO WHICH THEY HAVE BEEN CREDITED.


3.4                             COMPLIANCE WITH LAW.  THE GRANT OF UNITS
HEREUNDER AND THE ISSUANCE OF THE SHARES OF STOCK IN SETTLEMENT OF THE UNITS
SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL,
PROVINCIAL, STATE OR FOREIGN LAW.  NO UNITS SHALL BE GRANTED AND NO SHARES OF
STOCK SHALL BE ISSUED IN SETTLEMENT OF THE UNITS GRANTED HEREUNDER AT ANY TIME
WHEN THE GRANT AND/OR ISSUANCE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL, PROVINCIAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR
REGULATIONS OR THE REQUIREMENTS OF THE STOCK EXCHANGE OR OTHER STOCK EXCHANGE OR
MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED.  THE INABILITY OF THE
COMPANY TO OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF
ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL GRANT
OF THE UNITS AND THE ISSUANCE OF ANY SHARES IN SETTLEMENT OF THE UNITS GRANTED
HEREUNDER SHALL TOLL THE COMPANY’S OBLIGATION TO GRANT THE UNITS AND/OR ISSUE
THE SHARES OF STOCK UNTIL SUCH DISABILITY SHALL HAVE BEEN REMOVED,

4


--------------------------------------------------------------------------------



AND SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF ANY RESULTANT DELAY
IN GRANTING THE UNITS AND/OR ISSUING SUCH SHARES OF STOCK AS TO WHICH SUCH
REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE GRANT
OF THE UNITS AND THE ISSUANCE OF THE SHARES OF STOCK IN SETTLEMENT OF THE UNITS,
THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY
BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR
REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS
MAY BE REQUESTED BY THE COMPANY.


3.5                             COMPLIANCE WITH RULE 16B-3.  THE GRANT OF UNITS
SUBJECT TO THIS AGREEMENT HAVE BEEN APPROVED BY THE BOARD IN COMPLIANCE WITH
RULE 16B-3(D) PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.


4.                                       VESTING OF UNITS AND ISSUANCE OF
SHARES.


4.1                             NORMAL VESTING.  EXCEPT AS PROVIDED IN THIS
SECTION 4, THE UNITS SHALL VEST AND BECOME VESTED UNITS AS PROVIDED IN THE GRANT
NOTICE (ANY UNITS WHICH ARE NOT VESTED UNITS SHALL BE REFERENCED HEREUNDER AS
“UNVESTED UNITS”).


4.2                             GENERAL RULE REGARDING FORFEITURE.  SUBJECT TO
THE EXCEPTIONS IN SECTIONS 4.3, 4.4 AND 4.5, IN THE EVENT THAT PARTICIPANT’S
SERVICE TERMINATES FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, THE
PARTICIPANT SHALL CEASE VESTING IN THE UNITS SUBJECT TO THIS AWARD AND SHALL
IMMEDIATELY FORFEIT ALL RIGHTS TO FUTURE ISSUANCE OF UNITS AND ALL UNVESTED
UNITS AND THE PARTICIPANT SHALL NOT BE ENTITLED TO ANY PAYMENT THEREFOR.  FOR
PURPOSES OF THE FOREGOING, THE PARTICIPANT’S TERMINATION DATE SHALL BE THE
EARLIER OF:  (A) THE DATE ON WHICH THE PARTICIPANT CEASES TO RENDER ACTUAL
SERVICE TO THE COMPANY, A PARTICIPATING COMPANY OR A SUCCESSOR; (B) THE DATE ON
WHICH THE COMPANY, A PARTICIPATING COMPANY OR THE PARTICIPANT FIRST PROVIDES
NOTICE OF TERMINATION OF SERVICE; OR (C) THE FIRST DATE OF ANY STATUTORY NOTICE
PERIOD PROVIDED UNDER LOCAL LAW, NOTWITHSTANDING ANY ENTITLEMENT THAT THE
PARTICIPANT MIGHT HAVE TO NOTICE, PAY IN LIEU OF NOTICE, SEVERANCE PAY, OR
TERMINATION PAY.


4.3                             ACCELERATION OF VESTING IN EVENT OF CHANGE OF
CONTROL.  IF GLOBALSTAR OR STOCKHOLDERS HOLDING, IN THE AGGREGATE, MORE THAN
FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF GLOBALSTAR’S
THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS SHOULD ENTER INTO ONE OR MORE FINAL AND BINDING AGREEMENTS UNDER WHICH
A CHANGE OF CONTROL WOULD OCCUR BEFORE ALL UNITS HAVE BEEN GRANTED UNDER SECTION
3.1 AND HAVE BECOME VESTED UNITS UNDER SECTION 4.1, THEN,


(A)                                  SEVEN (7) TRADING DAYS BEFORE THE EFFECTIVE
DATE OF THE CHANGE OF CONTROL, SUBJECT TO SECTIONS 3.4 AND 5.3 ALL UNGRANTED
UNITS SHALL BE GRANTED, AND,


(B)                                 SUBJECT TO SECTION 5.1, ALL UNITS SHALL
IMMEDIATELY BECOME FULLY VESTED UNITS; PROVIDED, HOWEVER, THAT IN THE EVENT THE
AWARDS ARE ASSUMED OR SUBSTITUTED BY A SUCCESSOR THIS SECTION 4.3 IS EXPRESSLY
ALSO MADE SUBJECT TO SPECIAL RULES (I) AND (II) SET FORTH BELOW.  IN THE EVENT
THAT THE SUCCESSOR DOES NOT ASSUME OR SUBSTITUTE THE AWARDS, FULL ACCELERATION
OF THE GRANT AND VESTING OF THE AWARDS UNDER THIS SECTION 4.2.4 SHALL OCCUR
NOTWITHSTANDING THE

5


--------------------------------------------------------------------------------



EMPLOYMENT OF THE PARTICIPANT BY THE COMPANY OR THE SUCCESSOR FOLLOWING THE
EFFECTIVE DATE OF THE CHANGE OF CONTROL.

(I)                                     IF THE TRANSACTION OR EVENT THAT RESULTS
IN THE CHANGE OF CONTROL INCLUDES A REQUIREMENT THAT THE PARTICIPANT REMAIN
EMPLOYED BY THE COMPANY OR ITS SUCCESSOR FOR A PERIOD OF UP TO, BUT NOT MORE
THAN, TWELVE (12) MONTHS AFTER THE EFFECTIVE DATE OF THE CHANGE OF CONTROL, THEN
IF PARTICIPANT’S CONTINUED EMPLOYMENT FOR THE ENTIRE EMPLOYMENT PERIOD WOULD BE
FOR NOT LESS THAN FAIR VALUE OF SERVICES, PARTICIPANT AGREES TO ACCEPT THE
OFFERED EMPLOYMENT, AND THE VESTING OF ALL UNVESTED UNITS ON THE EFFECTIVE DATE
OF THE CHANGE OF CONTROL WILL OCCUR ON THE EARLIER OF TWELVE (12) MONTHS
FOLLOWING THE EFFECTIVE DATE OF THE CHANGE OF CONTROL OR THE TERMINATION OF
PARTICIPANT’S EMPLOYMENT BY OR AT THE REQUEST OF THE COMPANY OR ITS SUCCESSOR.

(II)                                  IF THE TRANSACTION OR EVENT THAT RESULTS
IN THE CHANGE OF CONTROL INCLUDES A REQUIREMENT THAT PARTICIPANT REMAIN EMPLOYED
BY THE COMPANY OR ITS SUCCESSOR FOR A PERIOD OF IN EXCESS OF TWELVE (12) MONTHS
AFTER THE EFFECTIVE DATE OF THE CHANGE OF CONTROL, THEN IF PARTICIPANT’S
CONTINUED EMPLOYMENT WOULD BE FOR NOT LESS THAN FAIR VALUE OF SERVICES,
PARTICIPANT WILL ACCEPT THE OFFERED EMPLOYMENT; PROVIDED, HOWEVER, THAT IF THE
REQUIRED PERIOD IS IN EXCESS OF 24 MONTHS, PARTICIPANT NEED ONLY OFFER TO ACCEPT
FOR 24 MONTHS.  IN SUCH EVENT, THE VESTING OF ALL UNVESTED UNITS AS OF THE
EFFECTIVE DATE OF THE CHANGE OF CONTROL SHALL OCCUR TO THE EXTENT OF ONE-HALF OF
THE UNITS NOT THEN VESTED ON THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE OF THE
CHANGE OF CONTROL, AND VESTING OF ONE-HALF OF SUCH UNITS SHALL OCCUR ON THE
SECOND ANNIVERSARY OF THE EFFECTIVE DATE OF THE CHANGE OF CONTROL; PROVIDED,
HOWEVER, THAT UNDER NO CIRCUMSTANCES SHALL FINAL VESTING OCCUR LATER THAN THE
EARLIEST OF:  (I) THE DATE OF TERMINATION OF PARTICIPANT BY OR AT THE REQUEST OF
THE COMPANY OR A SUCCESSOR, (II) 24 MONTHS AFTER THE EFFECTIVE DATE OF THE
CHANGE OF CONTROL, OR (III) THE FINAL ANNUAL VESTING DATE.


4.4                             ACCELERATION FOR SECOND GENERATION
CONSTELLATION.  SUBJECT TO SECTIONS 3.4, 4.1, 4.5, 5.1 AND 5.3, GRANTING AND
VESTING OF ALL UNGRANTED OR UNVESTED UNITS SHALL OCCUR ON THE DATE THAT THE
COMMITTEE, ACTING IN THE EXERCISE OF ITS DISCRETION, WHICH SHALL NOT BE WITHHELD
OR DELAYED UNREASONABLY, DETERMINES THAT NOT LESS THAN TWENTY-FOUR (24)
SATELLITES OF GLOBALSTAR’S “SECOND GENERATION CONSTELLATION” HAVE ENTERED
COMMERCIAL SERVICE AND ARE PERFORMING SATISFACTORILY IN CARRYING TWO-WAY VOICE
AND DATA, REVENUE CAPABLE, TRAFFIC.

6


--------------------------------------------------------------------------------



4.5                             EXCEPTIONS.  SUBJECT ONLY TO LIMITATIONS UNDER
SECTIONS 3.4, 5.1 AND 5.3,


(A)                                  PARTIAL VESTING WITH RESPECT TO NEXT
SUCCEEDING ANNUAL VESTING DATE.  IF THE COMPANY TERMINATES PARTICIPANT FOR ANY
REASON OTHER THAN FOR CAUSE BEFORE ANY ANNUAL VESTING DATE, THE PARTICIPANT’S
UNVESTED UNITS THAT WOULD HAVE VESTED ON THE APPLICABLE ANNUAL VESTING DATE (BUT
NOT ON ANY SUBSEQUENT ANNUAL VESTING DATES) SHALL VEST PRO RATA ON THE DATE OF
PARTICIPANT’S TERMINATION.  THE PRO RATA SHARE SHALL BE DETERMINED BY
MULTIPLYING THE AWARD BY A FRACTION WITH:

(I)                                     A NUMERATOR EQUAL TO THE GREATER OF (A)
12 OR (B) 12 MINUS THE NUMBER OF WHOLE MONTHS REMAINING UNTIL THE APPLICABLE
ANNUAL VESTING DATE, AND

(II)                                  A DENOMINATOR OF 12.

This exception shall not apply if the termination of employment is a voluntary
termination or resignation by Participant.


(B)                                 TERMINATION WITHIN SIX MONTHS PRIOR TO A
CHANGE OF CONTROL.  IN ADDITION TO PARTICIPANT’S RIGHTS UNDER SECTION 4.5(A), IF
THE COMPANY TERMINATES PARTICIPANT’S EMPLOYMENT FOR ANY REASON OTHER THAN FOR
CAUSE, AND THE EFFECTIVE DATE OF A CHANGE OF CONTROL OCCURS WITHIN SIX (6)
MONTHS AFTER THE DATE OF TERMINATION, THEN, NOTWITHSTANDING PARTICIPANT’S
TERMINATION AND IN ADDITION TO PARTICIPANT’S RIGHTS UNDER SECTION 4.5(A), ALL OF
THE UNVESTED UNITS RELATING TO THE CURRENT AWARD SHALL BE REINSTATED AND VESTING
OF SUCH REINSTATED UNITS SHALL OCCUR ON THE DATE THAT THE CHANGE OF CONTROL
BECOMES EFFECTIVE.  ON THE SAME DATE, UNGRANTED FUTURE AWARDS PROVIDED IN THE
GRANT NOTICE SHALL BE REINSTATED, APPLICABLE UNITS SHALL BE GRANTED, AND VESTING
OF THESE UNITS SHALL OCCUR, TO THE FULL EXTENT THAT WOULD HAVE OCCURRED IN THE
EVENT PARTICIPANT HAD BEEN EMPLOYED AT THE TIME OF THE EFFECTIVE DATE OF A
CHANGE OF CONTROL.  THIS EXCEPTION SHALL NOT APPLY IF THE TERMINATION OF
EMPLOYMENT WAS A VOLUNTARY TERMINATION OR RESIGNATION BY PARTICIPANT.


(C)                                  TERMINATION BECAUSE OF DEATH OR
DISABILITY.  IF A PARTICIPANT’S EMPLOYMENT TERMINATES PRIOR TO THE FINAL ANNUAL
VESTING DATE BECAUSE OF PARTICIPANT’S DEATH OR DISABILITY, PARTICIPANT (OR IF
APPLICABLE PARTICIPANT’S DULY QUALIFIED ESTATE, PERSONAL REPRESENTATIVE, OR
DESIGNATED BENEFICIARY), SHALL BE ENTITLED TO RECEIVE, AS VESTED UNITS, ALL
UNITS THAT WOULD HAVE VESTED ON THE NEXT ANNUAL VESTING DATE AFTER THE
OCCURRENCE OF DEATH OR DISABILITY AND NOTWITHSTANDING THE ACTUAL DATE OF THE
APPLICABLE ANNUAL VESTING DATE, DISTRIBUTION SHALL BE MADE ON THE DATE THAT IS
THREE (3) MONTHS AFTER THE DATE OF DEATH OR DISABILITY.  RIGHTS UNDER

7


--------------------------------------------------------------------------------



THIS SECTION 4.5(C) ARE IN LIEU OF RIGHTS THAT PARTICIPANT WOULD HAVE ENJOYED
UNDER SECTIONS 4.5(A) AND 4.5(B).


5.                                       SETTLEMENT OF THE AWARD.


5.1                             ISSUANCE OF SHARES OF STOCK.  SUBJECT TO THE
PROVISIONS OF SECTION 5.3 BELOW, THE COMPANY SHALL ISSUE TO THE PARTICIPANT, ON
THE SETTLEMENT DATE WITH RESPECT TO EACH UNIT TO BE SETTLED ON SUCH DATE, ONE
(1) SHARE OF STOCK; PROVIDED HOWEVER, THAT IF SUCH SETTLEMENT DATE IS A DATE ON
WHICH A SALE BY THE PARTICIPANT OF THE STOCK TO BE ISSUED IN SETTLEMENT OF SUCH
UNIT WOULD VIOLATE THE INSIDER TRADING POLICY OF THE COMPANY, THEN THE
SETTLEMENT DATE WITH RESPECT TO SUCH UNIT SHALL BE THE EARLIER OF (A) THE NEXT
DAY ON WHICH SUCH SALE WOULD NOT VIOLATE THE INSIDER TRADING POLICY OR (B) THE
DATE THAT IS TWO AND ONE-HALF (2½) MONTHS FROM THE END OF THE CALENDAR YEAR IN
WHICH SUCH UNIT BECAME A VESTED UNIT.  FOR PURPOSES OF THIS AGREEMENT, “INSIDER
TRADING POLICY” MEANS THE WRITTEN POLICY OF THE COMPANY PERTAINING TO THE SALE,
TRANSFER OR OTHER DISPOSITION OF THE COMPANY’S EQUITY SECURITIES BY MEMBERS OF
THE BOARD, OFFICERS OR OTHER EMPLOYEES WHO MAY POSSESS MATERIAL, NON-PUBLIC
INFORMATION REGARDING THE COMPANY, AS IN EFFECT AT THE TIME OF A DISPOSITION OF
ANY SHARES OF STOCK.  SHARES OF STOCK ISSUED IN SETTLEMENT OF UNITS SHALL NOT BE
SUBJECT TO ANY RESTRICTION ON TRANSFER OTHER THAN ANY SUCH RESTRICTION AS MAY BE
REQUIRED PURSUANT TO SECTION 5.3.


5.2                             BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE
REGISTRATION.  THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE
DISCRETION, TO DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH
WHICH THE PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS
NOTICE ANY OR ALL SHARES OF STOCK ACQUIRED BY THE PARTICIPANT PURSUANT TO THE
SETTLEMENT OF THE AWARD.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A
CERTIFICATE FOR THE SHARES AS TO WHICH THE AWARD IS SETTLED SHALL BE REGISTERED
IN THE NAME OF THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF
THE PARTICIPANT.


5.3                             RESTRICTIONS ON GRANT OF THE AWARD AND ISSUANCE
OF SHARES.  THE GRANT OF THE AWARD AND ISSUANCE OF SHARES OF STOCK UPON
SETTLEMENT OF THE AWARD SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF FEDERAL, PROVINCIAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH
SECURITIES.  NO SHARES OF STOCK MAY BE ISSUED HEREUNDER IF THE ISSUANCE OF SUCH
SHARES WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, PROVINCIAL, STATE
OR FOREIGN SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF
THE STOCK EXCHANGE OR ANY OTHER STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE
STOCK MAY THEN BE LISTED.  THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY
REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE
COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE OF ANY SHARES
SUBJECT TO THE AWARD SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF
THE FAILURE TO ISSUE SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT
HAVE BEEN OBTAINED.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD, THE COMPANY
MAY REQUIRE THE PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY
OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND
TO MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED
BY THE COMPANY.


5.4                             FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE SETTLEMENT OF THE AWARD.

8


--------------------------------------------------------------------------------



6.                                       TAX MATTERS.


6.1                             TAX AND SOCIAL INSURANCE CONTRIBUTIONS IN
GENERAL.  AT THE TIME THE GRANT NOTICE IS EXECUTED, OR AT ANY TIME THEREAFTER AS
REQUESTED BY THE COMPANY OR A PARTICIPATING COMPANY, THE PARTICIPANT HEREBY
AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT BY THE COMPANY OR A PARTICIPATING COMPANY, AND OTHERWISE AGREES TO
MAKE ADEQUATE PROVISION FOR, ANY SUMS REQUIRED TO SATISFY THE FEDERAL,
PROVINCIAL, LOCAL AND FOREIGN TAX AND SOCIAL INSURANCE CONTRIBUTIONS WITHHOLDING
OBLIGATIONS OF THE COMPANY OR THE PARTICIPATING COMPANY, IF ANY, WHICH ARISE IN
CONNECTION WITH THE AWARD, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS ARISING
UPON (A) THE GRANT OF THE UNITS TO THE PARTICIPANT OR (B) THE ISSUANCE OF SHARES
OF STOCK TO THE PARTICIPANT IN SETTLEMENT OF THE UNITS.  THE COMPANY AND THE
PARTICIPATING COMPANY SHALL HAVE NO OBLIGATION TO DELIVER THE SHARES OF STOCK
UNTIL THE TAX AND SOCIAL INSURANCE CONTRIBUTIONS WITHHOLDING OBLIGATIONS OF THE
COMPANY OR THE PARTICIPATING COMPANY HAVE BEEN SATISFIED BY THE PARTICIPANT.


6.2                             WITHHOLDING IN SHARES.  SUBJECT TO APPROVAL BY
THE COMPANY AND AS PERMITTED UNDER LOCAL LAW, IN ITS DISCRETION, THE PARTICIPANT
MAY SATISFY ALL OR ANY PORTION OF ANY APPLICABLE TAX AND SOCIAL INSURANCE
CONTRIBUTIONS WITHHOLDING OBLIGATIONS BY REQUESTING THE COMPANY TO WITHHOLD A
NUMBER OF WHOLE SHARES OF STOCK OTHERWISE DELIVERABLE TO THE PARTICIPANT IN
SETTLEMENT OF THE VESTED UNITS HAVING A FAIR MARKET VALUE, AS DETERMINED BY THE
COMPANY AS OF THE DATE ON WHICH THE TAX AND SOCIAL INSURANCE CONTRIBUTIONS
WITHHOLDING OBLIGATIONS ARISE, NOT IN EXCESS OF THE AMOUNT OF SUCH TAX AND
SOCIAL INSURANCE CONTRIBUTIONS WITHHOLDING OBLIGATIONS DETERMINED BY THE
APPLICABLE MINIMUM STATUTORY WITHHOLDING RATES OR, IN THE ABSENCE OF ANY MINIMUM
STATUTORY WITHHOLDING RATES, BY THE COMPANY IN ITS SOLE DISCRETION.  ANY ADVERSE
CONSEQUENCES TO THE PARTICIPANT RESULTING FROM THE PROCEDURE PERMITTED UNDER
THIS SECTION, INCLUDING, WITHOUT LIMITATION, TAX CONSEQUENCES, SHALL BE THE SOLE
RESPONSIBILITY OF THE PARTICIPANT.


7.                                       ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number.  The Committee in its sole discretion, may also make such adjustments in
the terms of any Award to reflect, or related to, such changes in capital
structure of the Company or distributions as it deems appropriate.  Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

9


--------------------------------------------------------------------------------



8.                                       RIGHTS AS A STOCKHOLDER, DIRECTOR,
EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 3.3 and Section 7.  If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.


9.                                       LEGENDS.

The Company may at any time place legends referencing any applicable federal,
provincial, state or foreign securities law restrictions on all certificates
representing the shares of Stock issued pursuant to this Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant in order to carry out the provisions
of this Section.


10.                                 MISCELLANEOUS PROVISIONS.


10.1                       TERMINATION OR AMENDMENT.  THE COMMITTEE MAY
TERMINATE OR AMEND THE PLAN, OR THIS AGREEMENT AT ANY TIME; PROVIDED, HOWEVER,
THAT NO SUCH TERMINATION OR AMENDMENT MAY ADVERSELY AFFECT THE PARTICIPANT’S
RIGHTS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH
TERMINATION OR AMENDMENT IS NECESSARY TO COMPLY WITH APPLICABLE LAW OR
GOVERNMENT REGULATION.  NO AMENDMENT OR ADDITION TO THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.


10.2                       NON-TRANSFERABILITY OF THE AWARD.  PRIOR TO THE
ISSUANCE OF SHARES OF STOCK ON THE APPLICABLE SETTLEMENT DATE, NEITHER THIS
AWARD NOR ANY UNITS SUBJECT TO THIS AWARD SHALL BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING
THE PARTICIPANT’S LIFETIME ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN
OR LEGAL REPRESENTATIVE.


10.3                       FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO
EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY
REASONABLY BE NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.


10.4                       BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY AND, SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND
THE PARTICIPANT’S HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

10


--------------------------------------------------------------------------------



10.5                       DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT
RELATING TO PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN
(EXCEPT TO THE EXTENT THAT THIS AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON
ACTUAL RECEIPT OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT
THE E-MAIL ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING
COMPANY, OR UPON DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY
REGISTERED OR CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE
ADDRESS SHOWN BELOW THAT PARTY’S SIGNATURE TO THE GRANT NOTICE OR AT SUCH OTHER
ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER
PARTY.


(A)                                  DESCRIPTION OF ELECTRONIC DELIVERY.  THE
PLAN DOCUMENTS, WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE:  THE PLAN, THE
GRANT NOTICE, THIS AGREEMENT, THE PLAN PROSPECTUS AND ANY REPORTS OF THE COMPANY
PROVIDED GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO THE
PARTICIPANT ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT MAY DELIVER
ELECTRONICALLY THE GRANT NOTICE TO THE COMPANY OR TO SUCH THIRD PARTY INVOLVED
IN ADMINISTERING THE PLAN AS THE COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH
MEANS OF ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE THE
DELIVERY OF A LINK TO A COMPANY INTRANET OR THE INTERNET SITE OF A THIRD PARTY
INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR
SUCH OTHER MEANS OF ELECTRONIC DELIVERY SPECIFIED BY THE COMPANY.


(B)                                 CONSENT TO ELECTRONIC DELIVERY.  THE
PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT HAS READ SECTION 10.5(A) OF THIS
AGREEMENT AND CONSENTS TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND THE
GRANT NOTICE DESCRIBED IN SECTION 10.5(A).  THE PARTICIPANT ACKNOWLEDGES THAT HE
OR SHE MAY RECEIVE FROM THE COMPANY A PAPER COPY OF ANY DOCUMENTS DELIVERED
ELECTRONICALLY AT NO COST TO THE PARTICIPANT BY CONTACTING THE COMPANY BY
TELEPHONE OR IN WRITING.  THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
PARTICIPANT WILL BE PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED
ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT
UNDERSTANDS THAT THE PARTICIPANT MUST PROVIDE THE COMPANY OR ANY DESIGNATED
THIRD PARTY ADMINISTRATOR WITH A PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED
ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR
HER CONSENT TO THE ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 10.5(A)
OR MAY CHANGE THE ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE
DELIVERED (IF PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME
BY NOTIFYING THE COMPANY OF SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY
TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT
UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF
DOCUMENTS DESCRIBED IN SECTION 10.5(A).

11


--------------------------------------------------------------------------------



10.6                       INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS
AGREEMENT AND THE PLAN TOGETHER WITH ANY EMPLOYMENT, SERVICE OR OTHER AGREEMENT
BETWEEN THE PARTICIPANT AND A PARTICIPATING COMPANY REFERRING TO THE AWARD SHALL
CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE
GLOBALSTAR GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN
AND SUPERSEDES ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS,
REPRESENTATIONS, OR WARRANTIES AMONG THE PARTICIPANT AND THE GLOBALSTAR GROUP
WITH RESPECT TO SUCH SUBJECT MATTER OTHER THAN THOSE AS SET FORTH OR PROVIDED
FOR HEREIN OR THEREIN.  TO THE EXTENT CONTEMPLATED HEREIN OR THEREIN, THE
PROVISIONS OF THE GRANT NOTICE AND THE AGREEMENT SHALL SURVIVE ANY SETTLEMENT OF
THE AWARD AND SHALL REMAIN IN FULL FORCE AND EFFECT.


10.7                       BENEFICIARY DESIGNATION.  SUBJECT TO LOCAL LAWS AND
PROCEDURES, EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF
A BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN AND THIS AGREEMENT TO
WHICH THE PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH
BEFORE HE OR SHE RECEIVES ANY OR ALL OF SUCH BENEFIT.  EACH DESIGNATION WILL
REVOKE ALL PRIOR DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM
PRESCRIBED BY THE COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE
PARTICIPANT IN WRITING WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME.  IF A
MARRIED PARTICIPANT DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S
SPOUSE, THE EFFECTIVENESS OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF
THE PARTICIPANT’S SPOUSE.  IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE
DESIGNATION OF A BENEFICIARY WHO IS LIVING AT THE TIME OF THE PARTICIPANT’S
DEATH, THE COMPANY WILL PAY ANY REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S
LEGAL REPRESENTATIVE.


10.8                       APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS
BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN
THE STATE OF CALIFORNIA.


10.9                       COUNTERPARTS.  THE GRANT NOTICE AND THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


10.10                 DISCRETIONARY NATURE OF THE PLAN; NO VESTED RIGHTS.  THE
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PLAN IS DISCRETIONARY IN NATURE AND
LIMITED IN DURATION, AND MAY BE AMENDED, CANCELLED, OR TERMINATED BY THE
COMPANY, IN ITS SOLE DISCRETION, AT ANY TIME.  THE GRANT OF UNITS UNDER THE PLAN
IS A ONE-TIME BENEFIT AND DOES NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO
RECEIVE AN AWARD OR BENEFITS IN LIEU OF AN AWARD IN THE FUTURE.  EXCEPT AS
PROVIDED IN THE GRANT NOTICE, FUTURE AWARDS, IF ANY, WILL BE AT THE SOLE
DISCRETION OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, THE FORM AND TIMING OF
AN AWARD, THE NUMBER OF SHARES SUBJECT TO AN AWARD, AND THE VESTING PROVISIONS.


10.11                 TERMINATION INDEMNITIES/SEVERANCE PAY.  THE PARTICIPANT’S
PARTICIPA-TION IN THE PLAN IS VOLUNTARY.  THE VALUE OF THE UNITS GRANTED
PURSUANT TO THIS AGREEMENT UNDER THE PLAN IS AN EXTRAORDINARY ITEM OF
COMPENSATION OUTSIDE THE SCOPE OF THE PARTICIPANT’S EMPLOYMENT CONTRACT, IF ANY,
AND IS NOT PART OF NORMAL OR EXPECTED COMPENSATION FOR PURPOSES OF CALCULATING
ANY WAGES, SEVERANCE, RESIGNATION, PAY IN LIEU OF NOTICE, REDUNDANCY, END OF
SERVICE PAYMENTS, BONUSES, LONG-SERVICE AWARDS, PENSION, OR RETIREMENT BENEFITS
OR SIMILAR PAYMENTS.


10.12                 TERMINATION OF DESIGNATED EXECUTIVE INCENTIVE COMPENSATION
MEMORANDUM.  ON THE EFFECTIVE DATE, PARTICIPANT’S RIGHTS UNDER THE GLOBALSTAR
COMPANIES

12


--------------------------------------------------------------------------------



DESIGNATED EXECUTIVE INCENTIVE COMPENSATION MEMORANDUM EFFECTIVE AS OF NOVEMBER
1, 2004 SHALL TERMINATE.


11.                                 CONSENT TO COLLECTION/


PROCESSING/TRANSFER OF PERSONAL DATA.

The Participant voluntarily acknowledges and consents to the collection, use,
disclosure, processing and transfer of personal data as described in this
Section.  The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data; however, failure to provide the
consent may affect the Participant’s ability to participate in the Plan.  The
Company, the Participating Companies and the Participant’s employer hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number, social
insurance number, or other employee identification number, salary, nationality,
job title, any Units, Dividend Equivalent Units, Stock or directorships held in
the Company, details of all options or any other entitlement to Stock awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the purpose of managing and administering the Plan.  The Company
and/or the Participating Companies will collect, use, disclose and transfer Data
amongst themselves (i) with the consent of the Participant, (ii) as required or
permitted by law, and/or (iii) for purposes relating to the implementation,
administration and management of the Participant’s participation in the Plan,
and the Company and/or any of the Participating Companies may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These Data recipients may be located
in the European Economic Area, or elsewhere throughout the world, such as the
United States.  The Participant hereby authorizes them to collect, receive,
possess, use, retain, disclose and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any shares acquired
pursuant to the Plan.  The Participant may, at any time, make a request in
writing to the Company to:  review the Data; request corrections to it; or
withdraw the Participant’s consent herein.  The Company will consider such
requests and provide its response to the Participant in writing; however,
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.

*          *          *          *          *

13


--------------------------------------------------------------------------------


 

Agreed to as of August 10, 2007.

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

Printed Name:

 

 

 

Address:

 

 

 

 

 

GLOBALSTAR, INC.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

14


--------------------------------------------------------------------------------